IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: NOMINATION PETITION OF MEL        :   No. 17 WAP 2014
M. MARIN FOR THE DEMOCRATIC              :
NOMINATION FOR U.S.                      :   Appeal from the Order of the
REPRESENTATIVE FROM THE 3RD              :   Commonwealth Court dated April 14, 2014
CONGRESSIONAL DISTRICT                   :   at No. 174 MD 2014.
                                         :
                                         :
APPEAL OF: MEL M. MARIN                  :


                                     ORDER


PER CURIAM
     AND NOW, this 24th day of December, 2014, the Application to Dismiss is granted.